United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Lubbock, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2311
Issued: September 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 17, 2009 appellant filed a timely appeal of July 28 and August 28, 2009
Office of Workers’ Compensation Programs’ merit decisions. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUES
The issues are: (1) whether the Office properly reduced appellant’s compensation
benefits based on her capacity to earn wages as an accounting clerk; (2) whether appellant
received an overpayment of compensation in the amount of $3,986.35 for the period April 15
through July 4, 2009; (3) whether appellant was at fault in the creation of the overpayment such
that waiver cannot be considered; and (4) whether the Office properly determined to recover the
overpayment by requesting a lump-sum payment.
FACTUAL HISTORY
On September 23, 2003 appellant, then a 46-year-old transportation security screener,
filed a traumatic injury claim alleging on that date she developed shortness of breath, chest pain,
congestion and a sore throat due to exposure to Sprayway glass cleaner in the performance of

duty. The Office accepted appellant’s claim for chemical pneumonitis and bronchitis.
Appellant’s physician, Dr. Craig Barker, a Board-certified family practitioner, released her to
return to four hours of work on January 23, 2004.
Appellant returned to work on
January 26, 2004. Her supervisor took her off work on February 24, 2004 pending clarification
of her work restrictions. The Office entered appellant on the periodic rolls on April 6, 2004.
Dr. Kenneth Nugent, a Board-certified pulmonologist, examined appellant on January 13,
2004 finding that she had persistent lung inflammation and diagnosed reactive airway
dysfunction syndrome. He stated that appellant needed to avoid perfumes, smoking and cleaning
agents.
Dr. Barker examined appellant on October 23, 2007 and again diagnosed pneumonitis
due to inhalation of oils and essences. Appellant reported shortness of breath and headaches.
Dr. Barker opined that her condition was worsening. On December 28, 2007 he noted that
appellant experienced an asthma attack on Christmas day and had a significant headache the
following day. Dr. Barker diagnosed wheezing and pneumonitis.
On December 5, 2007 the Office referred appellant for a second opinion evaluation with
Dr. Venessa Holland, a Board-certified pulmonologist. In a report dated January 18, 2008,
Dr. Holland noted appellant’s employment exposure and found that appellant had a mild
restrictive defect on pulmonary function studies dated January 18, 2008. She diagnosed reactive
airway dysfunction syndrome as a result of the employment exposure. Dr. Holland opined that
appellant could work where the exposure to chemicals was limited with no risk of perfumes,
candles or other respiratory irritants, gases or fumes, sprays, dust or temperature extremes. She
completed a work capacity evaluation on March 24, 2008 and stated that appellant could work
eight hours a day with restrictions on exposure to temperature extremes, airborne particles and
gases or fumes.
On June 27, 2008 Dr. Barker reviewed the opinion that appellant could return to work
wearing a respiratory mask and disagreed noting that appellant had a severe sensitivity to
perfume. He stated that appellant began to wheeze when seated next to another patient wearing
perfume. Appellant required treatment and prior to treatment had audible wheezing and
truncating sentences due to dyspnea. Dr. Barker opined that appellant’s occupational asthma
was not conducive to return to work at the employing establishment even with a mask. He noted
that appellant required several medications for daily activities as well as extended time to rest
after exposures.
The Office referred appellant for vocational rehabilitation services on July 21, 2008.
Appellant completed two years of college in business management courses and received a
computer accounting certificate in 1990. The vocational rehabilitation counselor found that
appellant had transferable skills as a general office clerk, accounting clerk or billing clerk. The
vocational rehabilitation counselor recommended that appellant seek a position with on-the-jobtraining due to the length of time since appellant had used these skills. Appellant underwent
clerical testing at Goodwill Industries and demonstrated intermediate computer skills.
On November 4, 2008 the Office authorized 90 days of job placement assistance. It
informed appellant that her compensation would be reduced based on a wage-earning capacity of
$25,428.00 per year if she had not gained employment at the end of the 90-day period.
2

Appellant was to seek positions as a general office clerk earning $355.00 per week, billing clerk
earning $400.00 per week or an accounting clerk earning $489.00 per week.
Appellant underwent pulmonary function tests on October 22, 2008 which were normal.
Dr. Nugent examined appellant on November 26, 2008 and diagnosed reactive airway
dysfunction syndrome as well as underlying cardiovascular disease of pulmonary hypertension
related to sleep apnea. In a report dated December 2, 2008, Dr. Barker opined that appellant
could not maintain employment with her pulmonary issues. On January 14, 2009 he stated that
appellant’s employment injury resulted in intermittently severe reactive airway disease and
opined that she could not maintain employment. Dr. Barker noted that appellant had not located
employment within her severe ventilation restrictions and opined that she would not be able to
control the environment outside of work to stay healthy enough to hold a job. He recommended
disability retirement.
Appellant accepted a job as an insurance sales representative beginning on
February 9, 2009. The Office advised her that a job which paid by commission only would
result in a rating based on the constructed position selected by the vocational rehabilitation
counselor. In a report dated February 28, 2009, the vocational rehabilitation counselor
determined that appellant was capable of working as an accounting clerk earning $13.75 per
hour.
On March 12, 2009 the Office proposed to reduce appellant’s compensation based on her
capacity to earn wages in the constructed position of an accounting clerk with earnings of
$489.00 per week. By decision dated April 15, 2009, it finalized the proposed reduction of
compensation finding that the position of accounting clerk fairly and reasonable represented her
wage-earning capacity. The Office found that appellant was entitled to receive compensation in
the amount of $227.48 every four weeks beginning April 16, 2009.
Appellant telephoned the Office on June 4, 2009 and informed the Office that it had
failed to reduce her compensation payments following the wage-earning capacity determination.
On July 28, 2009 the Office notified appellant of the preliminary determination that she
had received an overpayment in the amount of $3,986.35 for the period April 15 through July 4,
2009 because her compensation should have been reduced effective April 15, 2009 to reflect her
wage-earning capacity. It indicated that appellant received compensation in the amount of
$5,247.64 and was only entitled to compensation in the amount of $1,261.29 resulting in an
overpayment of $3,986.35. The Office found that appellant was at fault in the creation of the
overpayment because she accepted a payment which she knew or should have known was
incorrect.
Appellant requested a telephonic conference and completed an overpayment recovery
questionnaire on August 8, 2009. The record indicates that a claims examiner spoke to appellant
on August 26, 2009 and reviewed her expenses. By decision dated August 28, 2009, the Office

3

finalized the July 28, 2009 preliminary decision and instructed appellant to forward a check in
the amount of $3,986.35.1
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of proving that the disability has
ceased or lessened in order to justify termination or modification of compensation benefits.2
Section 8115 of the Federal Employees’ Compensation Act3 provides that wage-earning capacity is
determined by the actual wages received by an employee if the earnings fairly and reasonably
represent her wage-earning capacity. Office procedures provide guidelines for determining wageearning capacity based on actual earnings. In determining whether the claimant’s work fairly and
reasonably represents his or her wage-earning capacity, it should consider whether the kind of
appointment and tour of duty are at least equivalent to those of the job held on date of injury.
Unless they are, the Office may not consider the work suitable.4 If the actual earnings do not fairly
and reasonably represent wage-earning capacity, or the employee has no actual earnings, her wageearning capacity is determined with due regard to the nature of her injury, the degree of physical
impairment, her usual employment, her age, her qualifications for other employment, the
availability of suitable employment and other factors or circumstances which may affect her wageearning capacity in her disabled condition.5
ANALYSIS -- ISSUE 1
The record reflects that, prior to reducing appellant’s compensation based on a finding
that the constructed position of accounting clerk represented her wage-earning capacity,
appellant was employed as an insurance sales representative with earnings based on commission
beginning February 9, 2009. The Office, however, did not rely on the actual wages of this
employment in reaching a loss of wage-earning capacity determination. Rather, it, as noted,
determined appellant’s wage-earning capacity based on the constructed position of accounting
clerk. It is well established that, if a claimant has actual earnings, the Office cannot use a
selected position unless it makes a proper determination that actual earnings do not fairly and
reasonably represent wage-earning capacity.6 The Board finds that the Office did not determine
whether appellant’s actual earnings as an insurance sales representative fairly and reasonably
1

The Office issued a decision on November 23, 2009 addressing the $3,986.35 overpayment for the period
April 15 through July 4, 2009 and the finding of fault. As these issues were being considered by the Board on
appeal, the Office did not have jurisdiction to issue this decision. The Board and the Office may not simultaneously
have jurisdiction over the same case. Because the Office must review its prior decision in order to determine
whether appellant submitted additional pertinent new and relevant evidence, it may not issue a decision regarding
the same issue on appeal before the Board. It therefore did not have the authority to issue its November 23, 2009
decision and the decision is null and void. Arlonia B. Taylor, 44 ECAB 591, 597 (1993).
2

Mohamed Yunis, 42 ECAB 325, 334 (1991).

3

5 U.S.C. §§ 8101-8193, 8115.

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7 (July 1997).
5

Harley Sims, Jr., 56 ECAB 320 (2005).

6

See Daniel Renard, 51 ECAB 466 (2000); D.C., Docket No. 06-1238 (issued August 21, 2007).

4

represented her wage-earning capacity. Before utilizing the constructed position, the Office
should have waited the required 60 days and then determined whether appellant’s actual earnings
in the insurance sales representative position fairly and reasonably represented her wage-earning
capacity. If not, then the claims examiner should have discussed the reasons this position was
not representative of appellant’s wage-earning capacity and then proceeded with the constructed
position.
As the Office did not properly consider whether appellant’s actual earnings as an
insurance sales representative fairly and reasonably represented her wage-earning capacity, the
Office did not meet its burden of proof in reducing appellant’s compensation based on its
determination that the constructed position of accounting clerk represented her wage-earning
capacity effective April 15, 2009.7
CONCLUSION
The Board finds that the Office did not meet its burden of proof in reducing appellant’s
compensation based on the constructed position of accounting clerk effective April 15, 2009.
ORDER
IT IS HEREBY ORDERED THAT the August 28 and July 28, 2009 decisions of
Office of Workers’ Compensation Programs are reversed.
Issued: September 1, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

Due to the Board’s disposition of this issue, the overpayment, fault and recovery issues are moot and will not be
addressed in this decision.

5

